 Case 7:19-cr-00094-MFU Document 39 Filed 01/13/20 Page 1 of 1 Pageid#: 177
                                                            CLERK'S OFFICE U.& PISX'CG IRT
                                                                               ATROANOKE/VA
                                                                                  FILED

                                                                               JAN'13 2222    ,
                 IN T H E U N ITED STATE S D ISTM CT COU RT                               .   #
                                                                         é JULW C.DUDLEY CLN
                 FOR THE W ESTERN DISTJNCT OF VIRGIN IA                   Y:
                               R OAN O U    D IW SION                                     RK

U N ITE D STATE S O F AM E RICA
                                                   Case N o.7:19-cr-94


M ARIU S CATALU I,
                                                  By: M ichaelF.U rbansld
      D efendant.                                 ClliefUnited StatesDisttictJudge
                                       O RD E R

      Tlziscause cam e to be heard on m otion ofthe defendant,M arius Catalui,by counsel,

pursuanttoTitle18U.S.C.Section3161@ (7)(A),foracontinuancein connectionwith the
abovestyledmatter,whichiscuzrentlysetforajutytdalcommencingonJanuary27,2020.
      Thecourtfindsthattheendsofjusticeservedbygrantingacontinuanceoutweighthe
bestinterestsofthepublic and the defendantin a speedy tzialgiven thevolllm eofdiscovery.

Therefore,defendant'sm otion fora continuanceisGR AN TE D ,and the ttialofthism atter

is hezeby conénued.Itis hereby O RD ERED that the pedod oftim e necessitated by this

continuanceisexcludedforspeedytrialputposespursuantto 18U.S.C.j3161$)(7)(A).
      ItisSO O RD ERED .



                          /w/N : J e.                                '
                                 M icha    .Urba
                                 Clnie United StatesDistdctludge
                              &' /-- /3 -- 2,
                                           ' .* 2-ô
